
	

114 HR 3363 IH: Federal Wildland Firefighter Recognition Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3363
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. LaMalfa (for himself, Mr. DeFazio, Mr. Stewart, Mr. Zinke, Mr. Huffman, Mr. Young of Alaska, Ms. DeGette, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To implement reforms to the Federal land management agency fire programs in order to address the
			 complexities of 21st century wildfires in a more cost-effective and
			 efficient manner.
	
	
 1.Short titleThis Act may be cited as the Federal Wildland Firefighter Recognition Act. 2.DefinitionsFor the purposes of this Act—
 (1)the term wildland firefighter means an employee of a Federal land management agency, the duties of whose position are primarily to perform work directly related to the prevention, control, suppression, and management of wildfires, including an employee who is transferred to a supervisory or administrative position from a position of wildland firefighter (as defined by the preceding provisions of this paragraph);
 (2)the term Federal land management agency means— (A)within the Department of the Interior: the Bureau of Land Management, the Bureau of Indian Affairs, the National Park Service, and the Fish and Wildlife Service; and
 (B)within the Department of Agriculture: the Forest Service; and (3)the term employee has the meaning given such term by section 2105 of title 5, United States Code.
			3.Classification of wildland firefighters
			(a)Requirements
 (1)In generalWithin 30 days after the date of the enactment of this Act, the Office of Personnel Management in the administration of chapter 51 of title 5, United States Code, and in cooperation with the Federal land management agencies, shall commence development of a separate and distinct Wildland Firefighter occupational series that will more accurately reflect the variety of duties performed by wildland firefighters.
 (2)DesignationThe Office of Personnel Management shall ensure that the official title assigned to any occupational series established pursuant to paragraph (1) shall include wildland firefighter, with appropriate subtitles such as hand crew, hotshot, smokejumper, battalion chief, helitack, fuels, and engine module.
 (3)Positions describedParagraph (1) applies with respect to any class or other category of positions that consists primarily or exclusively of forestry technician positions, range technician positions, or any other positions the duties and responsibilities of which include—
 (A)significant wildfire preparedness, suppression, and hazardous fuels reduction activities; or (B)activities necessary to meet any other emergency incident to which such employee may be assigned.
 (4)RequirementsSection 5545(d)(1) of title 5, United States Code, is amended by striking all after except and inserting an em dash and the following:  (A)an employee in an occupational series covering positions for which the primary duties are wildland firefighting, as determined by the Office; and
 (B)in such other circumstances as the Office may by regulation prescribe; and. (b)Employees Currently in the 401 Fire Management Specialist SeriesAny individual who, as of the date of the enactment of this Act, holds a position of wildland firefighter shall have the option of either remaining in the 401 series (as in effect on such date under chapter 51 of title 5, United States Code) or being included in the new wildland firefighter series, as established pursuant to subsection (a).
 (c)Rule of constructionNothing in this Act shall be considered to require any change in the pay, benefits, or other terms or conditions of employment that apply with respect to any category of employees or positions described herein. Furthermore, nothing in this Act shall preclude a Federal wildland firefighter who attains age 57 (the maximum age for Federal firefighters to continue serving) from cross-training into another occupational series not subject to mandatory retirement limitations to maintain employment with any Federal land management agency.
			
